Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed October 28, 2022 in response to the Office Action of July 29, 2022 is acknowledged and has been entered. Claims 1, 6, 8, 12, 13 have been amended. Claims 1-20 are pending and under examination in this Office action.

Response to Amendment
The erroneous objection to the claims is now withdrawn. 
The rejection under 35 U.S.C. 112(a) to claims 1-20 is now withdrawn after reconsideration in view of Applicant’s arguments that are considered persuasive.
The rejection under 35 U.S.C. 112(b) to claims 8 and 18 is now withdrawn after reconsideration in view of Applicant’s arguments that are considered persuasive.
The rejection under 35 U.S.C. 112(b) to claims 1, 16 and 20 is maintained with further explanation. 
The rejections under 35 U.S.C. 103 to claims 1-20 are now withdrawn after reconsideration in view of Applicant’s arguments that are considered persuasive.

Specification
The specification is objected to because reference characters 18 and 86 have both been used to designate “pairs of sensors”. For example, in the specification PG Pub 2020/0170540, [0034] discloses “pairs of sensors 18” and in [0039] it also discloses “pairs of sensors 86”.  
The specification is further objected because reference character 86 has been used to designate both the electrodes and the pairs of sensors. For example, [0035] discloses “a pluratliy of electrodes 86” and in [0038] it discloses “other pairs of sensors 86”. 
Proper amendment to the above identified issues in the specification should be provided without introducing new matter. Examiner notes that “a pluratliy of sensors” and “a source electrode” are recited in the claims as two distinct components in the claimed system. If the pluratliy of sensors are one type of electrodes, or if the electrodes perform multiple functions, i.e., a sensing electrode and a source electrode, the claims should correctly reflect such. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 1, 16 and 20 recite the limitation "minimizing a difference between determined source voltages that are determined for multiple pairs of the plurality of sensors, each of the determined source voltage being determined for each respective one of the plurality of sensors based on sensor measurements of voltage in response to the electric field..." that renders the scope of the above claims indefinite. The following is considered unclear. The line numbers indicated below refer to the line number of claim 1. Claims 16 and 20 recite substantially identical limitations and the same consideration applies.
Line 8 recites “a generated source voltage”. It is not clear what the link is between “determined source voltages” recited in line 14 and “a generated source voltage” in line 8. Since the claim does not recite how a source voltage is “determined”, the above terms are interpreted to be referring to the same. 
The source voltage in line 8 is recited to generate an electric field associated with the source electrode. Lines 12-18 recites that the source voltage is determined in response to the electric field. It is unclear how the source voltage may be determined in response to the electric field that is generated by itself. 
There are multiple pairs of sensors and each has a corresponding source voltage. “Multiple pairs of sensors” comprises three or more pairs. A difference is a result of subtraction of two values. It is not clear how a difference may be determined when there are three or more pairs of sensors. 
The location of the source electrode is computed by minimizing a difference between determined source voltages. Without knowing the scope of the “difference”, it is unclear how such a difference is minimized, and how the location of the source electrode may be computed by minimizing the difference. 
The dependent claims of the above rejected claims are rejected due to their dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-16, 18-20, 22 and 25 of U.S. Patent No. 10,568,540. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications appear to disclose substantially identical subject matter with the instant claims being simply broader than the patent claims.  Both the instant application and the ‘540 patent disclose a system, method and computer program implemented by a processor for computing the location of the source electrode by minimizing a difference between respective pairs of determined source voltages determined for multiple pairs, with the ‘540 patent setting forth for additional feature of the minimization function according to which the difference between the determined source voltages is minimized. 

Response to Arguments
Applicant’s arguments in regard to the rejections under 35 U.S.C. 112(a) and 103 to claims 1-10, and under 35 U.S.C. 112(b) to claims 8 and 18 have been fully considered and they are persuasive. The above rejections are now withdrawn.
The objection made to claims 1, 3-8 and 12 was erroneous and is now withdrawn. 
Applicant’s arguments in regard to the rejection under 35 U.S.C. 112(b) to claims 1, 16 and 20 have been fully considered but they are not persuasive. The rejection is maintained with further explanation provided in the rejection section.
Further, objection to the specification is now made for using two part numbers 86 and 16 to describe the pair of sensors, while using part number 86 to describe electrodes and sensors. 
Based on the above consideration, claims 1-20 remain rejected.
   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793